275 S.W.3d 322 (2008)
Stephanie R. BINNING, Appellant,
v.
Bady J. SHERROW, Deceased; Neita Gaugh, Respondent.
No. WD 68445.
Missouri Court of Appeals, Western District.
November 25, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 27, 2009.
Application for Transfer Denied February 24, 2009.
Steven L. Hobson, Kansas City, MO, for appellant.
Matthew Michael Krohn, Trenton, MO, for respondent.
Before THOMAS H. NEWTON, C.J., and LISA WHITE HARDWICK and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Plaintiff-Appellant Stephanie Binning appeals the circuit court's denial of her motion for new trial following a jury trial in which she was awarded $9,375.00 for damages she sustained in an automobile accident with Bady Sherrow. We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b).